I concur with the disposition of this case by the majority. I disagree with the analysis.  The majority states, "[b]ecause appellant failed to file a motion for leave to appeal the imposition of consecutive sentences, we are without jurisdiction to review this case."  I find that statement to be misleading. There are times when an appeal of a consecutive sentence would not require leave to appeal.  But the case sub judice is not one of them because the appellant argues that the trial court abused its discretion in sentencing appellant to a lengthy prison term when appellant had not been to prison before.